NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 13a0066n.06

                                           No. 12-3079
                                                                                       FILED
                           UNITED STATES COURT OF APPEALS                           Jan 15, 2013
                                FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


 ILKHOM RAKHMATOV,                               )
                                                 )
           Petitioner,                           )
                                                 )    ON PETITION FOR REVIEW FROM A
 v.                                              )    FINAL ORDER OF THE BOARD OF
                                                 )    IMMIGRATION APPEALS
 ERIC H. HOLDER, Jr., Attorney General,          )
                                                 )
           Respondent.                           )
                                                 )


       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Ilkhom Rakhmatov, a native and citizen of Uzbekistan, seeks judicial review

of a decision by the Board of Immigration Appeals (Board) dismissing his appeal from a decision

by an Immigration Judge (IJ) denying his applications for asylum, withholding of removal, and relief

under the Convention Against Torture.

       Rakhmatov entered the United States in June 2006 on a student visa, but he never attended
school. He timely filed his applications for relief in October 2006 based on his Muslim religion.

The government initiated removal proceedings in September 2007, and Rakhmatov conceded

removability.

       After a hearing, the IJ found that Rakhmatov had failed to present credible evidence that he

suffered from past persecution in Uzbekistan. The IJ determined that, even if Rakhmatov had

established persecution, he failed to show that it was because of his Muslim religion. The IJ also


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 12-3079
                                                -2-

found that Rakhmatov had failed to show a well-founded fear of future persecution. The IJ denied

Rakhmatov’s requests for relief and the Board subsequently upheld the IJ’s decision on review.



       We have jurisdiction over the Board’s decision affirming the denial of relief pursuant to 8

U.S.C. § 1252(a)(1). See Singh v. Ashcroft, 398 F.3d 396, 400 (6th Cir. 2005). Where the Board

reviews an IJ’s decision and issues a separate opinion rather than summarily affirming the IJ’s

decision, as in this case, we review the Board’s decision as the final agency determination. Shaya
v. Holder, 586 F.3d 401, 405 (6th Cir. 2009). To the extent that the Board adopted the IJ’s

reasoning, however, we also review the IJ’s decision. Id. We review “factual findings, including

credibility determinations, under a substantial evidence standard” and uphold these factual findings

if they are “supported by reasonable, substantial, and probative evidence on the record considered

as a whole.” Abdallahi v. Holder, 690 F.3d 467, 472 (6th Cir. 2012) (citation and internal quotation

marks omitted). We reverse a factual determination only if the evidence not only supports a contrary

conclusion, but compels it. Rreshpja v. Gonzales, 420 F.3d 551, 554 (6th Cir. 2005).

       The resolution of an asylum request involves a two-part inquiry: 1) whether the alien

qualifies as a refugee; and 2) whether the alien merits a favorable exercise of administrative

discretion by the Attorney General. Gilaj v. Gonzales, 408 F.3d 275, 283 (6th Cir. 2005). “Refugee”
is defined as an alien who is unable or unwilling to return to his home country “because of

persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); Rreshpja,

420 F.3d at 554. To prevail on a request to withhold removal, an alien must show that there is a

clear probability that the alien would be subject to persecution if he or she returned to the country

in question. Pablo-Sanchez v. Holder, 600 F.3d 592, 594 (6th Cir. 2010). In order to establish

entitlement to relief under the Convention Against Torture, an alien must prove that it is more likely

than not that the alien will be tortured with the consent or acquiescence of public officials if he or
                                            No. 12-3079
                                                -3-

she returns to the country in question. 8 C.F.R. § 208.16(c)(2); Khozhaynova v. Holder, 641 F.3d

187, 197 (6th Cir. 2011).

       Rakhmatov’s primary argument is that his right to due process was denied because of faulty

translation of his testimony, and he disagrees with the adverse credibility determination that was

based on the translation. An alien must be afforded a full and fair hearing, but to prevail on a due

process claim, an alien must show substantial prejudice that materially affected the outcome of the

case. Al-Ghorbani v. Holder, 585 F.3d 980, 992 (6th Cir. 2009). The alien must show that an
alleged defect “led to a denial of justice.” Garza-Moreno v. Gonzales, 489 F.3d 239, 241 (6th Cir.

2007) (quoting Huicochea-Gomez v. INS, 237 F.3d 696, 699 (6th Cir. 2001)).

       Adverse credibility findings should be “based on the ‘totality of the circumstances’ and take

into account ‘all relevant factors.’” El-Moussa v. Holder, 569 F.3d 250, 256 (6th Cir. 2009) (quoting

8 U.S.C. § 1158(b)(1)(B)(iii)). Under this standard, we must uphold an adverse credibility

determination if supported by the evidence, even if we would have come to a different conclusion.

El-Moussa, 569 F.3d at 256. In addition, “where it is reasonable to expect corroborating evidence

for certain alleged facts pertaining to the specifics of an applicant’s claim, such evidence should be

provided.” Lin v. Holder, 565 F.3d 971, 977 (6th Cir. 2009) (citations and internal quotation marks

omitted).
       The lack of a competent interpreter may form the basis for a due process violation in removal

proceedings. See Amadou v. INS, 226 F.3d 724, 726–28 (6th Cir. 2000). However, any differences

between the original transcript and the translation submitted by Rakhmatov were not material to the

outcome of the case and, thus, do not establish that injustice took place that would support a due

process argument. Moreover, the transcripts do not show that the interpreter was “incapable of

interpreting the language petitioner spoke or that he spoke a different dialect.” See id. at 725. The

IJ had broad discretion in conducting the hearing and took proper action to ensure that the interpreter

was competent and that Rakhmatov had a full and fair hearing. See Ahmed v. Gonzales, 398 F.3d
                                            No. 12-3079
                                                -4-

722, 725 (6th Cir. 2005). The evidence does not compel a conclusion contrary to the Board’s

determination that Rakhmatov failed to show prejudice. Therefore, his due process claim is without

merit. See Warner v. Ashcroft, 381 F.3d 534, 539 (6th Cir. 2004).

       Rakhmatov’s challenge to the Board’s adverse credibility finding is also without merit. The

Board set forth several valid reasons for finding Rakhmatov not credible. Contrary to Rakhmatov’s

argument, the Board made an explicit adverse credibility finding upon which it could rely in rejecting

his claims of persecution and a well-founded fear of future persecution, and this finding was not
based “solely” upon problems with Rakhmatov’s testimony. The Board noted inconsistencies

between his oral statements and his written statements, the lack of corroborating documents that

could have reasonably been expected, the unresponsive nature of Rakhmatov’s answers, and

Rakhmatov’s tendency to override the interpreter’s questions before they were completed. We will

not disturb the Board’s adverse credibility finding because it is supported by substantial evidence.

       The petition for review is denied.